--------------------------------------------------------------------------------


Exhibit 10.64*


*  Confidential treatment has been granted or requested with respect to portions
of this exhibit, and such confidential portions have been deleted and separately
filed with the Securities and Exchange Commission.


Semiconductor Services Attachment No. 4
To Custom Sales Agreement No. 3637


This Attachment is incorporated into Custom Sales Agreement No. 3637 as
Attachment No. 4 (“Attachment”).    The term of this Attachment commences on the
date identified below by the second party to sign this Attachment; however, if
Customer fails to identify a date of signing, the term of this Attachment
commences on the date of signing identified by IBM (the “Effective Date”) and
will remain in effect until IBM provides the deliverables and Services in
accordance with this Attachment, unless earlier terminated or extended in
accordance with this Attachment or the Agreement. This Attachment is governed by
the terms and conditions of the Agreement.


Definitions:


“Customer Tools” means those tools provided by Customer and identified in Table
2.1 of Part A of Attachment 1.  All Customer Tools remain the property of
Customer and will be insured by Customer against risk of loss.
“Decontamination” means the standard industry definition of this term.
“Disconnect” means the standard industry definition of this term and also
includes crating and packaging of Customer’s tools and Peripheral Equipment.
“E0” means the date when the Customer-provided deposition tool is ready for
process, estimated to be T0 + 100 days.
“F-RAM Technology” means Customer’s Ferroelectric Random Access Memory that will
be transferred, developed and used in conjunction with IBM’s
base     ***      technology.
“IBM Deliverables” IBM Deliverables means any part, specification, design,
design data, document, report, data, design software or the like, which is owned
or licensed from a third party by IBM and which IBM delivers to Customer under
this Attachment.
“L1” means “Level 1 process qualification” as such term is defined in Section
3.1 of the JEDEC/Fabless Semiconductor Association Foundry Process Qualification
Guidelines (document JP001.01).
“Peripheral Equipment” means all of the Customer-provided equipment required for
IBM to perform the Services described in this Attachment.
“T0” means the date that IBM accepts Customer’s initial purchase order to
perform the Services as described in this Attachment.
“Tool Qualification Plan” means the plan jointly defined by the parties for the
qualification of Customer Tools installed at IBM’s Essex Junction facility.
“Transport” means the standard industry definition of this term.


____________


Confidential Information (indicated by  ***  ) has been omitted and filed
separately with the Securities and Exchange Commission.

 
1

--------------------------------------------------------------------------------

 



1.0   SCOPE OF WORK


1.1  IBM will perform the Services and provide the IBM Deliverables identified
in Part A of this Attachment.


 
1.2  Customer will provide IBM with the Customer’s Items and cooperate with IBM
to enable IBM to perform Services in accordance with the Agreement.
 
2.0   EQUIPMENT AND DATA
 
Customer will provide IBM with sufficient, free, and safe access to the Customer
facilities, computers, equipment, data, and materials as are reasonably required
by IBM to perform the Services hereunder.


3.0   SUBCONTRACTORS


IBM may subcontract Services to be performed hereunder.  Notwithstanding this
Section, IBM's use of subcontractors will not relieve IBM of the responsibility
for the subcontractor's performance, and IBM's obligations and responsibilities
assumed under the Agreement will be made equally applicable to subcontractors.


4.0   TRAVEL EXPENSES


Travel expenses for IBM, if applicable, are identified in Part A of this
Attachment.


5.0   CHANGE CONTROL


5.1  Either party may, by written notice to the other, request changes to the
specifications or work scope for the Services described in this
Attachment.  “Engineering Change Orders” or “ECOs” are changes to the
specifications or work scope for the Services or delays initiated by
Customer.  In the event an ECO will impact the schedule, require additional
Services, and/or increase the price for the Services or IBM Deliverables, IBM
will provide Customer with an ECO Change Form or an IBM quote, which will set
forth the estimated effect of the ECO on the schedule  Services and charges
and/or prices.  Customer will respond to any such ECO Change Form or quote by
providing any objections or accepting the changes.  Once an ECO Change Form or
quote is accepted, if the ECO Change Form or quote contained additional Services
charges, Customer will provide IBM with a purchase order for any additional
Services resulting from the change and/or schedule delay.  Once ten (10)
business days have passed from Customer’s receipt of the ECO Change Form or
quote, IBM may stop work until all issues related to the ECO are resolved and
IBM accepts any purchase order if additional Services are required.  The parties
will promptly amend this Attachment to incorporate any agreed-to changes that
affect the Services description and/or pricing.


6.0   ORDERS


6.1  Customer will request Services by issuing written purchase orders to
IBM.  Purchase orders for Services will only specify:
a)  Customer’s purchase order number;
b)  Customer’s tax status - exempt or non-exempt;
c)  ship to location - complete address;
d)  bill to location - complete address;
e)  order from location - complete address;
f)  the applicable price for the Services.



 
2

--------------------------------------------------------------------------------

 

7.0   CANCELLATION


7.1  Customer may not cancel the Services to be performed under this
Attachment.  In the event of a termination of the Base Agreement and/or this
Attachment, the terms and conditions of Section 13.0 of the Base Agreement will
apply.


8.0   NOTICES


Pursuant to Section 15 of the Agreement, any notices hereunder will be given to
the Contract Coordinators stated below.


Contract Coordinators:
Customer: Bob Djokovich
Address: 1850 Ramtron Dr. Colorado Springs, CO 80921
Phone: (719)481-7202
Fax: (719)481-9294
Email: Bob.djokovich@ramtron.com
IBM:            WW Contracts & Business Practices
IBM Microelectronics
1000 River Street, 967Q
Essex Jct. VT  05452
Fax:  802-769-3988



9.0   Confidential Information


                      ***              Neither party will disclose the terms or
conditions of this Agreement without the other party’s prior written approval,
except Customer may disclose the terms or conditions of this Agreement as part
of Customer’s 8K disclosure to the Securities and Exchange Commission (SEC).
Customer shall submit its proposed disclosure to IBM for approval prior to
disclosing to the SEC, such approval not to be unreasonably withheld. For the
avoidance of doubt, any such disclosure to the SEC shall not include any pricing
or the contents of Part A of this Attachment.


10.0    ***


***


This Attachment and the Agreement are the complete agreement regarding the
transactions covered by this Attachment and replace any prior oral or written
communications between Customer and IBM with respect to such transactions.  In
entering into this Attachment, neither party is relying on any representation
that is not specified in the Agreement including without limitation any
representations concerning: (a) estimated completion dates, hours, or charges to
provide any IBM Deliverable or Service; (b) performance or function of any IBM
Deliverable or system, other than as expressly warranted in the Agreement; (c)
the experiences or recommendations of other parties; or (d) results or savings
Customer may achieve.  Additional or different terms in any written
communication from Customer, except for those written communications that the
parties have expressly agreed in the Agreement to have an effect between the
parties (such as the quantities and part numbers specified in a purchase order),
are void.




____________


Confidential Information (indicated by  ***  ) has been omitted and filed
separately with the Securities and Exchange Commission.

 
3

--------------------------------------------------------------------------------

 



Accepted and Agreed To:


Ramtron International Corporation
 
By:  /s/ Bill Staunton
Bill Staunton
 
Authorized Signature
 
Name:  Bill Staunton
 
Title:  Chief Executive Officer
 
Date:  December 31, 2009
International Business Machines Corporation
 
By: /s/ Harold E. Saxton
Harold E. Saxton
 
Authorized Signature
 
Name:  Harold E. Saxton
 
Title: Executive Manager, MD Sales Contracts & Negotiations, IBM STG
 
Date:  December 31, 2009
 




 
4

--------------------------------------------------------------------------------

 
